TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN














TEXAS COURT OF APPEALS, THIRD
DISTRICT, AT AUSTIN
 
 




NO.  03-12-00471-CV




 
 
In re John M.
Sigman
 
 
D. H. a/k/a D. T., Appellant
 
v.
 
Texas Department of Family and Protective Services,
Appellee
 
 
 




FROM THE 345th
  District Court OF Travis COUNTY,
  
NO. D-1-FM-11-000099,
  The Honorable Scott H. Jenkins, JUDGE PRESIDING




 



                                         O
  R D E R   T O   S H O W  
  C A U S E
PER CURIAM
                      This is a contempt
  proceeding ancillary to the appeal of D. H. a/k/a D. T. 
  The subject of this proceeding is John M. Sigman, appellant’s attorney.
                      Appellant filed her
  notice of appeal on July 16, 2012, and her brief was due September 25, 2012.  On September 28, 2012, we ordered counsel
  to file appellant’s brief no later than October 15, 2012.  On October 22, 2012, Mr. Sigman submitted a
  motion to extend the deadline for filing appellant’s
  brief.  Appellant’s brief, however, has
  not been filed. 
                      Therefore,
  it is hereby ordered that John M.
  Sigman shall appear in person before this Court on Wednesday, November
  14, 2012, at 9:00 a.m., in the Third Court of Appeals courtroom, located on
  the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in
  Austin, Travis County, Texas, to show cause why he should not be held in
  contempt and have sanctions imposed for his failure to obey our September 28,
  2012, order.  This order to show
  cause will be withdrawn and Mr. Sigman will be relieved of his obligation to
  appear before this Court as ordered above if the Clerk of this Court
  receives appellant’s brief before November 14, 2012.
It is ordered on October 23, 2012.
 
Before Chief Justice
  Jones, Justices Rose and Goodwin